Citation Nr: 9901568	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-40 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an apportionment of the veterans Department 
of Veterans Affairs (VA) disability compensation payments on 
behalf of the veterans child.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1969 to March 1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of decisions of the Los Angeles, 
California, regional office (RO) of the VA that denied an 
apportionment of the veterans compensation payments for his 
son.


REMAND

The appellant is seeking an apportionment of the veterans 
compensation payments for their son.  An apportionment of the 
veterans payments occurred from September 1993 to April 
1994, but ended upon receipt of evidence that the veteran was 
making child support payments.  The appellant submitted a new 
claim for apportionment in November 1994.  This claim was 
denied in an April 1995 decision on the basis that the 
veterans wages were being garnished in order to insure 
payment of child support.  The garnishment was confirmed by a 
March 1995 statement from the veterans employer. 

The applicable law and regulations state that all or any part 
of the veteran's benefits may be apportioned on behalf of the 
veteran's child, if the veteran is not reasonably discharging 
his responsibility for the child's support.  38 U.S.C.A. § 
5307 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.450, 3.452 
(1998).  Additionally, apportionments will not be made if 
undue hardship to any party in interest would result. 38 
C.F.R. § 3.451 (1998). 

The evidence includes a March 1995 statement from the 
veterans employer that garnishment of the veterans wages 
had begun.  This is also reflected in financial information 
received from the appellant in September 1998.  However, the 
September 1998 information also claims that garnishment ended 
in April 1996, and that the veteran has not paid any of his 
court ordered child support payments since that time.  As the 
last information from the veterans employer is the March 
1995 statement, and as financial information has not been 
received from the veteran since 1995, the Board believes that 
an attempt to obtain additional information that would tend 
to demonstrate whether or not the veteran has reasonably 
discharged his responsibility for his sons support should be 
made.  

The Board notes that the veterans son was born in June 1978, 
and is currently over 18 years of age.  However, the 
additional evidence, including the testimony of the 
appellant, demonstrates that their son is enrolled at a 
junior college.  Under certain circumstances, a veterans 
offspring may still be considered a child for VA purposes if 
they are under the age of 23 and are pursuing a course of 
instruction at an approved educational institution.  
38 C.F.R. § 3.57(a)(1)(iii).  The Board believes that 
additional information that would tend to confirm whether or 
not the veterans son continues to be enrolled in college 
would be helpful in reaching a decision in this case.  

The VA has a duty to assist the appellant in the development 
of her claim.  38 U.S.C.A. § 5107 (West 1991).  Therefore, in 
view of the foregoing, the Board finds that this case should 
be remanded for the following action: 

1. The RO should request that the 
appellant and veteran complete current 
financial status reports, VA Forms 4-
5655.  The records received from the 
appellant and veteran should then be 
associated with the claims folder.

2. The RO should request documentation 
from the veteran, preferably either 
copies of processed checks or a detailed 
statement from his employer, to support 
his contention that he has and is 
currently making child support payments 
or that his wages have been garnished 
for the subject child.  The RO is 
requested to emphasize to the veteran 
the importance of submitting a response 
to assist the Board in resolving this 
appeal.  Any records received from the 
veteran should then be associated with 
the claims folder. 

3.  The appellant should be asked to 
submit information concerning the 
enrollment of the veterans son at a 
qualified educational institution.  The 
RO may also contact the institution to 
confirm the enrollment.  

4.  The appellant and the veteran should 
both be afforded an opportunity to 
submit any additional court documents or 
other evidence that may have a bearing 
on this matter. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
